Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.6 Page 1 of 16




      Exhibit “$”
          Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.7 Page 2 of 16




                                                                                                                        LYN / ALL
                                                                                                     Transmittal Number: 22798654
Notice of Service of Process                                                                            Date Processed: 02/23/2021

Primary Contact:           Megan Dawes
                           USAA Federal Savings Bank
                           10750 W Interstate 10
                           San Antonio, TX 78288-1600

Electronic copy provided to:                   Deanna Simon
                                               Christina Campos
                                               Kristie Soria
                                               Bank Counsel
                                               Caroline Haly
                                               Betsy Stucky

Entity:                                       USAA Federal Savings Bank
                                              Entity ID Number 3692526
Entity Served:                                USAA Federal Savings Bank
Title of Action:                              Jeffrey Bennett vs. USAA Federal Savings Bank
Matter Name/ID:                               Jeffrey Bennett vs. USAA Federal Savings Bank (10980739)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 San Diego County Superior Court, CA
Case/Reference No:                            37-2021-00005731-CU-NP-CTL
Jurisdiction Served:                          Texas
Date Served on CSC:                           02/22/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Cory M. Teed
                                              619-476-0030

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                                  EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.8 Page 3 of 16




                                                                   EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.9 Page 4 of 16




                                                                   EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.10 Page 5 of 16




                                                                   EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.11 Page 6 of 16




                                                                   EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.12 Page 7 of 16




                                                                   EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.13 Page 8 of 16




                                                                   EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.14 Page 9 of 16




                                                                   EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.15 Page 10 of 16




                                                                    EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.16 Page 11 of 16




                                                                    EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.17 Page 12 of 16




                                                                    EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.18 Page 13 of 16




                                                                    EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.19 Page 14 of 16




                                                                    EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.20 Page 15 of 16




                                                                    EXHIBIT A
Case 3:21-cv-00514-DMS-BGS Document 1-2 Filed 03/23/21 PageID.21 Page 16 of 16




                                                                    EXHIBIT A
